           Case 5:20-cv-00316-F Document 9 Filed 05/15/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 CHARLES C. ASHFORD,                        )
                                            )
               Petitioner,                  )
                                            )
 -vs-                                       )     Case No. CIV-20-316-F
                                            )
 SCOTT CROW, Director,                      )
                                            )
               Respondent.                  )


                                       ORDER

        Petitioner, Charles C. Ashford, a state prisoner appearing pro se, commenced
this matter by filing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.
The matter was referred to United States Magistrate Judge Gary M. Purcell in
accordance with 28 U.S.C. § 636. On April 23, 2020, Magistrate Judge Purcell
issued a Report and Recommendation, recommending that the § 2241 petition be
dismissed.
        Presently before the court is petitioner’s timely objection to the Report and
Recommendation.       In accordance with 28 U.S.C. § 636(b)(1), the court has
conducted a de novo review of the matter. Having done so, the court finds no error
in the findings and conclusions of Magistrate Judge Purcell with respect to
petitioner’s petition.   The court finds no need to repeat those findings and
conclusions here. The court finds petitioner’s arguments to be without merit.
Further, the court finds that no evidentiary hearing is required because nothing in the
record indicates that petitioner is entitled to any relief. Stouffer v. Workman, 348
Fed. Appx. 401, 405 (10th Cir. 2009) (unpublished decision cited as persuasive
             Case 5:20-cv-00316-F Document 9 Filed 05/15/20 Page 2 of 2




pursuant to 10th Cir. R. 32.1(A)). Defendant’s request for an evidentiary hearing is
therefore denied.      The court accepts, adopts and affirms the Report and
Recommendation in its entirety. Consequently, petitioner’s § 2241 petition shall be
dismissed.
        A state prisoner must obtain a certificate of appealability to appeal the
dismissal of a habeas petition filed pursuant to § 2241, whenever the detention
complained of in the petition arises out of process issued by a state court. See,
Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000).                 A certificate of
appealability may issue “only if the applicant has made a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard,
the applicant must demonstrate that “reasonable jurists could debate whether (or, for
that matter, agree that) the petition should have been resolved in a different manner
or that the issues presented were adequate to deserve encouragement to proceed
further.”     Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)). Upon review, the court finds that petitioner
cannot satisfy this standard. Therefore, the court denies a certificate of appealability.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Gary M. Purcell on April 23, 2020 (doc. no. 7) is ACCEPTED,
ADOPTED and AFFIRMED. Petitioner, Charles C. Ashford’s request for an
evidentiary hearing is DENIED. The Petition for a Writ of Habeas Corpus Under
28 U.S.C. § 2241 (doc. no. 1), is DISMISSED. A certificate of appealability is
DENIED.
        IT IS SO ORDERED this 15th day of May, 2020.




20-0316p001.docx



                                           2
